Mahoney, P. J., and Kane, J.,
dissent and vote to affirm in the following memorandum by Mahoney, P. J. Mahoney, P.J. (dissenting). Since, in our view, we find no fault with the ruling made by the tfial court denying defendant’s motion to set aside the verdict, we dissent from the majority’s statement and would affirm the judgment of conviction. The subject of improper conduct affecting a jury’s deliberations and the substantial rights of a defendant does not lend itself to ironclad rules which can be applied to varying fact patterns. The facts of each particular case must be examined “to determine the nature of the material placed before the jury and the likelihood that prejudice would be engendered” (People v Brown, 48 NY2d 388, 394; accord Marshall v United States, 360 US 310, 312). In view of the individualized nature of the trial court’s decision when ruling on a GPL 330.30 (subd 2) motion, and the fact that it involves an exercise of that court’s discretion (see Marshall v United States, supra; People v Buchanan, 145 NY 1, 30), appellate courts should be reluctant to substitute their views for those of the trial court and should limit their review to a determination of whether there was an abuse of discretion as a matter of law. Turning to the facts of the instant case as developed at the posttrial hearing, we cannot say that the trial court abused its discretion in denying defendant’s motion. Five of the jurors who participated in defendant’s trial testified. The first witness, Dawn Rolls, stated that *854one of the jurors, whom she could not remember, had said something to the effect that if one codefendant pleaded guilty, then the other one must also be guilty. Rolls further testified that the fact of Steven Gordon’s pleading guilty, which came up toward the end of the jury’s deliberations, did not influence her determination of defendant’s guilt and that it was the general feeling of the entire jury that it would not enter into their deliberations in any way. The second juror who testified, Marilyn Barnett, also heard one of the jurors say that defendant must be guilty if Gordon pleaded guilty. Barnett attributed the statement to Lucille Giles and thought that the knowledge of Gordon’s plea had changed Giles’ vote regarding defendant’s guilt. Barnett further stated that this information did not affect her vote and that she expressed her opinion to the entire jury that whatever may have happened regarding Gordon should not influence their actions in deciding defendant’s guilt or innocence. Lucille Giles was the next witness to testify at the hearing. She recalled hearing about Gordon’s guilty plea during the jury’s deliberations but denied that it influenced her vote or that she made any comments to that effect. She maintained that her vote of guilty was based solely upon the evidence presented during the trial. Antoinette Oliva testified that the subject of Gordon’s guilty plea arose only after the jury’s final vote had been taken. She stated that the foreman then asked if that fact had influenced anyone and that all of the jurors said that it had not. The final witness to testify at the hearing was Robert Zemanek, the jury foreman. He recalled that it was Mrs. Giles who first mentioned near the end of the deliberations that Gordon had pleaded guilty. Zemanek stated that he and some of the other jurors asked her if that fact would influence her decision regarding defendant, and that she said it would not. The entire jury also indicated at the time that it would not affect their deliberations. Based upon this testimony, which is conflicting in many respects and involves questions of credibility, we find absolutely no basis for concluding that the trial court abused its discretion as a matter of law in finding that no substantial right of defendant was affected by the inadvertent disclosure during the jury’s deliberations that codefendant Gordon had pleaded guilty. Since we find no merit to the other issues raised by defendant for reversal, the judgment convicting him of the crime of first degree rape should be affirmed.